DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art to which it pertains. Currently, the abstract discloses a systems, methods, and structures, however the abstract does not disclose an improvement made by the systems, methods and structures. Furthermore, examiner suggest removal of the structures and systems portion of the abstract for consistency as the claims are directed towards a method.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Underground Optical Fiber Cable Localization including DFOS and TDOA Methods.
The disclosure is objected to because of the following informalities: The specification paragraph 0023, recites “TDOA information of received signals at multiple points along the fiber is determined by signal processing and comparing the estimated first arrival/first peak/anomaly timestamps of the signals.”, however it is unclear what the “/” marks represent in the specification. Are they representing terms such as “and”, “or”, a combination of terms? Examiner suggest clarifying what is being compared explicitly within the specification to determine the TDOA information of the received signals. As the claim would still be deemed allowable subject matter, for purposes of clarity and to expedite prosecution examiner suggest reciting which value or combination of values are being used to determine the TDOA information of the received signals.
Appropriate correction is required.

Claim Objections
Claims 1, 5 objected to because of the following informalities:  
Regarding claim 1, the claim contains a large amount of space prior to the introduction of the optical interrogator unit, examiner suggest removing the space and moving the claim limitations up to be a concise format with the other limitations.
Regarding claim 5, the claim recites “wherein for each vibration excitation impulse, the TDOA information of the received signals is determined by comparing estimated first arrival / first peak / anomaly timestamps of the signals”, however it is unclear what the “/” marks represent in the claim. Are they representing terms such as “and”, “or”, a combination of terms? Examiner suggest clarifying what is being compared explicitly within the claim to determine the TDOA information of the received signals.
 Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ressl US6194706 discloses assessing location and/or proximity to a buried or submerged optical fiber cable. A seismic generator creates seismic pulses, at known frequencies, on the ground (or water) at a first location and the synchronous rotation of the polarization state of light transmitted through the optical fiber cable is detected. Other seismic pulses are generated at different locations and the polarization rotation is detected at each such location to locate a closest proximity to the cable, corresponding to a minimum or maximum of polarization rotation. A wireless synchronous signal is generated with the seismic pulses to differentially isolate the polarization rotation signal; and, if desired, to further determine distance between the cable and the source of the seismic pulse. (Fig 1-4, Col 4 line 8 – Col 6 line 16)
However, Ressl fails to disclose performing a time difference of arrival (TDOA) analysis on the received signals such that TDOA information is generated; determining the localization of the underground fiber optic cable from the TDOA information via non-linear least square optimization, a data processor unit that is configured to: determine from the backscattered signals, mechanical vibrations experienced by the optical fiber along its length resulting from a vehicle operating on the highway; and determine characteristics of the vehicle that produced the determined mechanical vibrations as disclosed in claim 1.
Rippingale et al US5122750 (hereinafter “Rippingale”) discloses locate, trace, and identify hidden elongated objects, such as buried fiber optic cables, the objects are provided with elongated permanent magnet identifier devices having magnetic fields that may be detected at a distance from the objects. In one embodiment the identifier device comprises an elongated strip magnetized in the direction of its width and formed into a long-pitch helix, producing a characteristic "magnetic field signature" that enhances detection and identification of the object, as by a portable gradiometer that is moved over the surface of the earth along a line generally parallel to the length of the object. This embodiment may provide a magnetic field that diminishes as the square of the distance from the identifier device (rather than the usual cube of the distance), thereby enabling detection at substantial distances. In a second embodiment distinctive magnetic field signatures are produced by arrays of spaced permanent magnets, the fields of which add and subtract to provide resultant magnetic fields with peaks and valleys along a line generally parallel to the length of the object. (Fig 1-25, Col 4 line 44 – Col 8 line 8)
However, Rippingale fails to disclose performing a time difference of arrival (TDOA) analysis on the received signals such that TDOA information is generated; determining the localization of the underground fiber optic cable from the TDOA information via non-linear least square optimization, a data processor unit that is configured to: determine from the backscattered signals, mechanical vibrations experienced by the optical fiber along its length resulting from a vehicle operating on the highway; and determine characteristics of the vehicle that produced the determined mechanical vibrations as disclosed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855